—In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated May 6, 1998, which granted the respective motions of the defendant Flore Fence Corporation and the defendant Thomas Claro for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
While climbing over a temporary fence installed by the defendant Flore Fence Corporation on property owned by the defendant Thomas Claro, the infant plaintiff, then 11 years old, fell to the ground and injured his arm. The Supreme Court properly granted summary judgment to the defendants since the record presents no issues of fact warranting a trial (see, Koppel v Hebrew Academy, 191 AD2d 415). S. Miller, J. P., Goldstein, H. Miller and Smith, JJ., concur.